Citation Nr: 1727544	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

2. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V.B.



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


		INTRODUCTION

The Veteran served on active duty from August 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a videoconference hearing before a Veteran's Law Judge (VLJ) in November 2011. A transcript of the hearing was prepared and associated with the claims file. The VLJ who presided over the November 2011 hearing is no longer available. The Veteran was given an opportunity to request a new hearing before another VLJ pursuant to 38 C.F.R. § 20.707. The Veteran was informed that if no response was received within 30 days from the date of the April 2016 notice letter, the Board would assume he did not want another hearing and would proceed with review. VA has not received a response from the Veteran, and, as such, assumes the Veteran does not request another hearing.

The Board remanded these matters in March 2014 and August 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

An October 2016 rating decision granted a separate 10 percent rating for instability of both the right and left knees. In the June 2017 written brief presentation, the Veteran's representative indicated that the appeal was limited to increased ratings for right and left knee degenerative joint disease.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected right knee degenerative joint disease has been manifested by no less than 100 degrees of flexion and 0 degrees of extension, without x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.

2. Throughout the appeal period, the Veteran's service-connected left knee degenerative joint disease has been manifested by no less than 100 degrees of flexion and 0 degrees of extension, without x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than the currently assigned 10 percent for right knee degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

2. The criteria for a disability rating higher than the currently assigned 10 percent for left knee degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives. VA medical records from Florida and from West Haven since March 2014 have been associated with the claims file. A VA exam was conducted in September 2016, and an October 2016 SSOC and rating decision granted a separate 10 percent rating based on instability in the both the right and left knee and continued a rating of 10 percent for degenerative joint disease based on pain on motion for both the right and left knee.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Ratings - Right and Left Knee Degenerative Joint Disease

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion) and 5261 (limitation of extension) for limitation of the same joint, as long as both ranges of motion are compensable in degree. VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees. A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees. A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees. When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees. A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is 0 degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

An April 2014 VA examination report showed that the Veteran had full range of motion of both knees, but with pain. The September 2016 VA examination report showed the Veteran had flexion to 100 degrees and extension to 0 degrees in both knees. Flexion to 30 degrees is required for a 20 percent rating under Diagnostic Code 5260. Extension limited to 15 degrees is required for a 20 percent rating under Diagnostic Code 5261. Because the Veteran, at his most recent VA examination or at any point in the appeal period, did not meet extension and flexion requirements for a higher rating, a rating in excess 10 percent under Diagnostic Code 5260 or 5261 must be denied.

Additionally, the Veteran's claims file does not contain evidence of any incapacitating exacerbations of the Veteran's bilateral knee degenerative joint disease, and a rating in excess of 10 percent under Diagnostic Code 5003 must be denied.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

As noted above, the Veteran has already been awarded service connection for instability of both knees, and thus it will not consider Diagnostic Code 5257 when determining whether the Veteran is entitled to a higher rating for his right and left knees.

The Veteran had VA examinations in April 2014 and September 2016, and neither examination indicated the Veteran presented with dislocated semilunar cartilage in either knee or that semilunar cartilage was removed from either knee. As a result a compensable rating is not warranted under Diagnostic Code 5258 or 5259.

The Board has considered whether a separate compensable rating is warranted for scarring of the right or left knee. The record shows that the Veteran does have scarring on the right knee that is 0.75 cm in length and 0.1 cm in width resulting from two separate arthroscopic debridements. The examiner noted scars were not painful or unstable. The evidence of record does not reflect that the severity or size of the scarring on the right knee did not warrant a separate compensable rating. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

After considering the evidence of record, the Board finds that for the entire period of the appeal, the Veteran is not entitled to a disability rating in excess of 10 percent for his left and right knee degenerative joint disease.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


